Ewing, 0. J.
delivered the opinion of the Court.
The questions in this case arose upon a return made by the Sheriff of the county of Somerset, that “ the said Abraham Spader had nothing, &c.” 'to a special scire facias awarded by this court under the 3d section of the supplement to the act entitled an act concerning Sheriffs, (Lev. Laws, 303) requiring the defendant to shew cause why *163certain real estate levied on by the late Sheriff of the county of Somerset, now deceased, should not be sold.
Van Arsdale for the plaintiffs.
1. The return of one writ of scire facias that the defendant hath nothing &c. is sufficient, and the return of nihil to two writs not necessary to authorize the court to award a writ of sale. The term “ &c,” in the act is used for the remaining words of the formal return “ in my bailwick, whereby I can give him notice as I am within commanded, nor is the said A. S. found in the same.”
2. This case is not within the 6th and 6th sections of the supplement to the practice act, (Rev. Laws 692) and a publication of the writ, as in certain cases required by that act, is not necessary.